Appellant bases his motion on the proposition that the trial court erred in his charge in telling the jury that if they found from the evidence that the accused sold the liquor in question at any time within one year prior to the presentment and filing of the indictment in this case, to convict. We do not regard this as any error. The state is not required to prove that the offense was committed on the exact date laid in the indictment, but under our practice and holdings may prove that same was committed at any time prior to the return of the indictment and within the period of limitation prescribed by statute. We have frequently held that a charge so instructing the jury was not an erroneous charge.
Being unable to agree with appellant's contention, the motion for rehearing will be overruled.
Overruled. *Page 350